Caton, C. J. We cannot hold ourselves responsible for the consistency of all the laws which we are called upon to construe. Nor can we undertake that they shall accomplish their ends in the most direct, economical or convenient mode which could be devised. We must take them as we find them, and interpret them by the long established and well known rules of construction, although we may suppose that the legislature did not precisely appreciate the .result to which their language irresistibly leads. Previous to the revision of the school law of the last session, no material difficulty in a case like the one which gave rise to this suit, would occur. It may be admitted that the school directors were authorized to incur the debt to pay which this tax was assessed, and under the law of 1855 they also had authority to assess the tax. This authority was conferred by the 59th section of that law, from which the 44th section of the law of 1857 is substantially copied, into which, however, these words are inserted : “ Provided, that the people vote the same as hereinafter expressed.” And yet, in no subsequent part of that law is any provision made for taking a vote of the people upon the tax to be assessed. In this respect the law is no doubt incomplete. When this proviso was inserted, it must have been the intention to make a further provision, more in detail, for such a vote ; but for some reason or other, this was omitted to be done; and the question is, whether we may disregard the provision because no subsequent one was made, tlpon this subject we cannot hesitate. By every known rule for construing statutes, we are bound to obey the legislative will, when we find it clearly expressed in a statute which they have a right to pass. Here every circumstance shows that this proviso was deliberately inserted. It is a new provision incorporated into the body of an old law, and clearly expresses that a vote of the people shall be taken upon the tax to be assessed. This intention is as clearly manifested as if the words “ as hereinafter expressed,” had not been inserted. Some criticism has been made because the word people instead of the word voters is used. We cannot doubt that this word, as here used, means voters, or the people who are entitled to vote in the district. We feel bound to observe and enforce the provision of this law. The question then arises, what is to be done if the people refuse to vote the necessary taxes to pay the debts against the district which have been legally contracted. Such a contingency seems to be abundantly provided for by the 49th section of the school law of 1857. That section provides that when a judgment shall be obtained against a school district, it shall be ordered to be paid out of any money belonging to the district not otherwise appropriated; and if there be no such funds, then the court shall order and compel the board, by mandamus, to levy a tax for the payment of such judgment. This order of the court is made irrespective of any vote of the people on the subject of the tax, and it may be presumed was designed to supersede any such vote. The law, when taken together, clearly indicates the legislative intention that no tax should be levied, except in obedience to a vote of the people or an order of the court to satisfy a judgment which had been rendered against the school district. It has been said, and perhaps with truth, that it seems like a useless ceremony, and an unprofitable expense, when an acknowledged legal obligation exists against the district,-that the directors cannot provide for its payment till the expense of a judgment has been incurred, the costs of which shall be added to the original debt. The wisdom of this it is not for us to vindicate. It is enough to know that such seem to be the provisions of the law which the legislature, in the exercise of a legitimate power, have passed. The decree of the Circuit.Court must be affirmed. Decree affirmed.